Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,218,316 Although the claims at issue are not identical, they are not patentably distinct from each other because The claims of US 11,218,316 anticipate all the limitations of the current claims at issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2016/0330175 in view of Brickell US 8,078,876 

As per claim 1.  Li teaches a secure computing hardware apparatus, the secure computing hardware apparatus comprising: at least a secret generator module, wherein the at least a secret generator module is configured to generate a module-specific secret; a device identifier circuit communicatively connected to the at least a secret generator module, [0049]  (secure chip generates key set using chip identifier)

Brickell teaches the device identifier circuit is configured to produce at least an output comprising a secure proof of the module-specific secret;  (Column 5 lines 5-16, 45-60) (Claim 1, Claim 2, Claim 3) (creating an anonymous signature so that the unique ID of the first device may not be identified, but including hash’s and including a group certificate credential, and private member key)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Brickell with Li because it improves security.


As per claim 7. Li teaches the method of claim 1, wherein the secret generator module is further configured to output a plurality of bits as a function of the module-specific secret.  [0049]  

As per claim 8. Li teaches wherein the at least a secret generator module further comprises at least a first secret generator module having at least a first secret share of the module-specific secret and at least a second secret generator module having a second secret share of the module-specific secret.  [0049]  



As per claim 10. Brickell teaches the apparatus of claim 1, wherein the device identifier circuit is further configured to perform the secure proof by performing a secure multiparty computation using a first set of inputs from the at least a secret generator module and a second set of inputs from at least an exterior input.  Claim 2

As per claim 11 Li teaches the apparatus of claim 1 further comprising: a key extractor communicatively connected to the secret generator module and the device identifier circuit, wherein the key extractor is configured to extract a private key from the device specific secret module.  [0049]  

As per claim 12. Li teaches the apparatus of claim 13, wherein the private key is never stored in memory.  [0049]


As per claim 13. Brickell teaches the apparatus of claim 1 further comprising: a verification information circuit communicatively connected to the secret generator module, wherein the verification information circuit configured to generate verification information to evaluate the secure proof.  Claim 1, Claim 2

As per claim 14. Brickell teaches the apparatus of claim 14, wherein: the secure proof is a digital signature protocol using a private key derived from the module- specific secret; and the verification circuit is further configured to generate a public key associated with a private key.  Claim 2

As per claim 15.  Brickell teaches the apparatus of claim 1, further comprising a memory communicatively coupled to the device identifier circuit.  (figure 2)

As per claim 16. Brickell teaches the apparatus of claim 16, wherein the device identifier circuit is further configured to encrypt data written to the memory using a private key.  Claim 1, Claim 2

As per claim 17. Brickell teaches the apparatus of claim 16, wherein the memory includes at least a portion connected only to the secure computing hardware apparatus.  Figure 2.


As per claim 18. Li teaches the apparatus of claim 16, wherein the secure computing hardware apparatus is further configured to permit a memory access operation to an address in the memory by a requesting processor only after an access privilege operation indicates that the requesting processor has access rights to the address.  [0047][0049] 

As per claim 19. Brickell teaches the apparatus of claim 1 further comprising a processor communicatively connected to the proof-generation circuit.  Figure 2

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2016/0330175 in view of Brickell US 8,078,876 in view of LeCrone US 8,281,152


As per claim 2. LeCrone teaches the apparatus of claim 1, wherein the at least a secret generator module further includes at least a non-analyzable circuit element.  (Column 23 lines 45-56)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the non-analyzable circuit of LeCrone with the previous art because it increases security.

As per claim 3. LeCrone teaches the apparatus of claim 2, wherein the at least a non-analyzable circuit element further comprises a circuit element denatured by probing.  (Column 23 lines 45-56)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2016/0330175 in view of Brickell US 8,078,876 in view of Pinkse US 9,444,632

As per claim 9. Pinkse teaches the apparatus of claim 1, wherein the device identifier circuit is further configured to perform the secure proof using a challenge-response protocol.  (Column 1 lines 55-65)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the challenge response of Pinkse with the previous art because it increases security.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2016/0330175 in view of Brickell US 8,078,876 in view of LeCrone US 8,281,152 in view of Pinkse US 9,444,632

As per claim 4. Pinkse teaches the apparatus of claim 2, wherein the at least a non-analyzable circuit element includes at least a circuit element having an output unpredictable by circuit analysis.  (Column 1 lines 50-55)  (PUF)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the PUF of Pinkse with the previous art because it increases security.

As per claim 5.  Pinkse teaches the apparatus of claim 2, wherein the at least a non-analyzable circuit element further comprises an element that performs a physically unclonable function. (Column 1 lines 50-65) 

As per claim 6. Pinkse teaches the apparatus of claim 5, wherein the physically unclonable function further comprises a quantum confinement physically unclonable function.  (Col 3 lines 5-15)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2016/0330175 in view of Brickell US 8,078,876 in view of Beals US 8,613,081

As per claim 20. Beals teaches the apparatus of claim 1, wherein the processor includes at least a processor cache, and wherein the processor is further configured to clear the at least a processor cache after each operation by the secure computing hardware apparatus.  (Column 9 lines 15-25)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Beals because it improves security.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439